[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                      FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               January 3, 2007
                              No. 06-11427                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 05-00136-CR-J-25-TEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

EMMANUEL DEWAYNE REED,
a.k.a. Buck,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (January 3, 2007)

Before DUBINA, CARNES and PRYOR , Circuit Judges.

PER CURIAM:

     Roland Falcon, appointed counsel for Emmanuel Dewayne Reed in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Reed’s conviction and sentence

are AFFIRMED.




                                          2